Citation Nr: 0640021	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cause of death, 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 through 
February 1977.  He died in July 1979.  The appellant is his 
surviving ex-spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appellant testified before the undersigned Veterans Law 
Judge (VLJ) in March 2006.  A transcript of the hearing is of 
record and is associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's death certificate lists the immediate cause 
of death as probable acute coronary thrombosis, with 
myocardial infarction.  Seizures were listed as another 
significant condition contributing to the death but not 
related to the cause of death.

2.  At the time of the veteran's death, service connection 
was in effect for defective hearing, cicatrix left inguinal 
herniorrhaphy, and sarcoidosis with bronchitis.

3.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.
4.  The evidence on file does not show any cardiovascular 
disease that was incurred in service or was diagnosed within 
one year of the veteran's discharge from service.


CONCLUSION OF LAW

A disability related to service is not shown to have caused 
or contributed substantially or materially to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1131, 1301 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e), 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in April 2004, (prior to the August 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  
Additionally, an autopsy report and death certificate are of 
record.  Finally, the appellant was afforded a hearing before 
the undersigned VLJ.  The appellant has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or 
contributory cause of death.  Service connection for the 
cause of a veteran's death may be granted when a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause of death, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2006).

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 
3.307(a)(6)(iii).

Service connection may be presumed based on exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The appellant is the veteran's surviving ex-spouse.  She 
alleges that the veteran's exposure to Agent Orange caused 
his heart condition, and thus caused or contributed to the 
veteran's death.  The Certificate of Death lists the 
immediate cause of death as probably acute coronary 
thrombosis with myocardial infarction.  Seizures were listed 
as a significant condition contributing to the veteran's 
death.  

The Board notes that the appellant previously filed a claim 
for service connection for cause of death in July 1979.  
Rating decisions issued in August 1979 and November 1979 
denied the claim.  The appellant did not appeal these 
decisions, and thus they are final decision.  In August 2004, 
the appellant submitted a new claim for service connection 
for cause of death, as secondary to exposure to Agent Orange.  
When a provision of law or regulation creates a new basis of 
entitlement to benefits, an applicant's claim of entitlement 
under such law or regulation is a claim separate and distinct 
from a claim previously and finally denied prior to the 
liberalizing law or regulation.  See Spencer v. Brown, 4 Vet. 
App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

Service medical records were silent for any findings of 
cardiovascular disease or heart conditions.  The veteran's 
retirement examination, dated January 1977, did not note any 
abnormalities.  Report of medical history for retirement, 
dated January 1977, revealed that the veteran did not report 
heart trouble.  X-rays taken in January 1977, showed a normal 
chest.

The post service medical records associated with the claims 
file include VA hospitalization reports dated October 1977 
through December 1977, a VA examination dated June 1977, 
hospital records from McLeod Memorial Hospital, dated 
December 1978 through January 1979, terminal hospital report, 
dated July 1979, and an autopsy report dated July 1979.  The 
VA examination noted a normal cardiovascular system, and 
provided diagnoses of sarcoidosis, bronchitis, sickle cell 
trait, residuals of an inguinal hernia, pyuria, and cicatrix.  
The McLeod Memorial Hospital records showed hospitalization 
and treatment for multiple conditions, including seizures, a 
moped accident, and psychiatric conditions.  These records 
are silent to any complaints of, treatment for, or diagnosis 
of a cardiovascular or heart condition.  The terminal 
hospital report indicated that the veteran arrived in 
cardiopulmonary arrest and could not be resuscitated.  The 
diagnosis was cardiopulmonary arrest, dead on arrival.  The 
autopsy report indicated that the veteran had a history of 
epilepsy, sarcoidosis and sickle cell trait.  It listed the 
probable cause of death as sickle cell crisis due to 
pulmonary embolus, due to sickle cell trait.  The death 
certificate lists the cause of death as probable acute 
coronary thrombosis with myocardial infarction, and lists 
seizures as a significant contributing condition.

The appellant was afforded a hearing in March 2006.  During 
the hearing the appellant testified that the veteran was 
healthy prior to entrance into service, but that after three 
tours of duty in Vietnam, he had deteriorated.  Additionally, 
the appellant asserted that the veteran's heart problems or 
heart condition was due to his exposure to Agent Orange.  
However, as a lay person, the veteran lacks the capacity to 
provide evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As stated above, the appellant contends that the veteran's 
exposure to Agent Orange caused a heart condition that 
ultimately led to the veteran's death.  As the veteran's 
records show that the veteran had service in the Republic of 
Vietnam, the veteran meets the requirements of 38 C.F.R. 
§ 3.307, which confers a presumption of exposure to 
herbicides on veterans with service in Vietnam.  However, 
even though the veteran was presumptively exposed to 
herbicides, the record is devoid of any evidence of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e) at any 
time during or after service.  

While the veteran is not entitled to service connection for a 
skin condition as secondary to herbicide exposure, as 
discussed above, he is still entitled to a review of his 
claim to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

There is no competent medical evidence showing that a 
disability related to the veteran's service caused or 
contributed substantially or materially to the cause of the 
veteran's death.  The death certificate and autopsy report 
list cause probably coronary thrombosis, with myocardial 
infarction, and as sickle cell crisis due to pulmonary 
embolism, respectively.  At the time of his death, the 
veteran was not in receipt of service-connected benefits for 
these conditions.  As noted above, the service medical 
records are negative for any cardiovascular disease.  
Significantly, his retirement examination did not reveal any 
cardiovascular abnormalities and the veteran likewise, did 
not report any heart trouble upon retirement.  Further, while 
the medical records show that a the time of the veteran's 
death, he had received treatment for epilepsy, sarcoidosis, 
sickle cell trait, and psychiatric conditions, the record is 
silent as to any complaints of, treatment for, or diagnosis 
of, any cardiovascular or heart condition.    

In the absence of competent medical evidence showing that a 
cardiovascular or heart condition related to the veteran's 
service caused or contributed substantially or materially to 
the cause of the veteran's death, the Board must find that 
the preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).
  

ORDER

Service connection for cause of death is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


